‘1




                                         AUSTIN 11.TEXAS
PRPC&        IDANIEL



                                            September 3, 1947
                                     .
              Hon. Bun I.,. Hutchinson           Opinion    NO. V-364
              county Attorney
              Bow10 County                       He:   Whether voting bond tax
              Boston, Texas                            In Leery CommonSchool
                                                       Digtrlct   No. 17 increes-
                                                       ed over-all   tex rate to
                                                       $1.50


                             We refer tb your letter    of resent date, which
              submitted      for our conslderatiou   fects in substance as
              follows :
                               “The County Superintendent    of Bowie
                       County actlag with the School Board of,
                       Leery CommonSchool Diatriot,       No. 17, has
                       certified    to the Commissioners’ Court that
                       for said district    school purposes an assess;
                       meat at the rate of $1.00      for loaal   main-
                       tenance purposes and 506 for bond purpoaea,
                       making a total of $1.50 on each $100.00 val-
                       uation within aaid district,      is neceseary for
                       the 1947 - 1948 school term.
                              “OR April 6, 1929, the .digtrlct        in a
                       malntenenoe tax election      voted a tax levy of
                       one hundred oents on the $100.00 valuation
                       for local maintenance of the school.            At said
                       time the diatrlct    had no bonded indebtedness.
                       Immediately after said election,        the district
                       voted bonds for school building purposes for
                       which a 504 bond tax levy was necessa
                       reason of the provisions      of Article    27“35’
                                                                        4, ?C.5.,
                       and particularly    3ubdlvision     4 thereof;    which
                       fixed the maximum limits which a school dis-
                       trict   may levy for maintenance eud bond taxes
                       at $1.00, It was necesserg       that 50# of the
                       maintenance tax money voted be set aside to
                       service t.hese bonds.     In 1945, these bonds were
                       paid off, and the district       levied 8 local main-
                       tenance tax of $1 .OO.
    Hon. Bun L. ‘Rutchlnson       - Page 2 (V-364)


                 ‘On January 18, 1947, ,the district    voted
             w school house bonds end. cuthoriaed a levy
                     for payment the~reof.    There 19 B
          necessity    for e bond tex levy of 504 to serv-
.         ice these bonds.     See attached order.geclering’
          results   of malntenence tax’electlon    held .ln
          1929, order declaring    results of school ,bohd
          election   held’in  Jenuery, 1947, order euthor-
          lelng leruence of 1947 bonds, and the petition,
          order end notlae of 1947 bond election.
                  “Query:   Ijes thls school district euthor-
           leed a lovv of a $1.50 tax, $1.00 of which shell
          .be’levled   ~8s e local maintenance tax and 504 or
          Which mey.he levied as e school bond tar?
                 ‘In our opinion’ the ~distrlct ,voted en over‘,-all
    text of’)l;OO    ,for malntenence and bonds In 1929 (which
    at thet time was the maximumstatutory            limit),      ,Thls
    llmit~wea not changed .by the bond eiection           In 1947. ,The
    new atetute, ‘Article      2784e, Vernon’s Civil Statute, ‘~
    passed by the Legislature        in. 1945 raises the amount of
    maximum tex sllowed       ‘to $1.50.    However, lti order t’o
    lncreeae the tax race of $1.00 prevl.ously voted .by the
    district,     8n election   must be held for that apecffic
    purpose.     .Thls vas not done in the bond election          .$n 1947;
    therefore,     the voters hed the right to assume that the
    tex ‘voted. to service ,thls bond issue would bo taken out
    of the $1.00 meximum tax previously          voted.     youretten-
    tion is orlled to the following         lan uege used In Section
    4 OS the above mentlonad Article         27 84e:
                “No tax shali be levied,      collected,   ab-
         .rogete~nlshed          or’increesed     end no bonds
          shell & laoued hereunder until such action
          he8 been:euthorized    by a mejorltp~of      the votea
          cast et an election    held in the district      for
          such purposes.    . .” (Emphasis ours].
                 The Import of the above quotation from’ the stat’-
    ute lb that in order .to Increase the maximumtax (which
    a~,previoual    voted maintenance tax Is, since according to
    Artlole 27 d 8, the maintenance tax Includes any euthorlaed
    bond tax and lo reduced, thereby up to 50# ,when the maximum
    voted tax is exceeded) the qualified     voters! in the dlstrlct
    must speclficellg’so    dtreat in an election.held   for thet
    purpose .
‘.




     Ron. Bun L. Hutchinson    - Pege 3 (V-364)


                A slmller question to that presented by you
     was answered in a prior Opinion (No. 0-2316) of thl3
     Department, and while the fects are somewhat different,
     the same theory of law and reasoning are controlling
     of this case.   We enclose herewlth 8 copy of that opln-
     ion.
                                SUMMARY
                  A CommonSchool District   is not authorized
            to levy 8 $1.50 tax, where q eximum malntensnce
            tax of $1.00 had been previously     Buthorlzed and
            a majority of the qualified    voters of the dls-
            trlct   approved a new bond Issue and 8 509! bond
            tax. without votina on a uroDosltton to increase
            the~maxlmumtax raze from-$l:OO to $1.50.        Art.
            27848 V.C.S.

                                        Yours   very   truly

                                    AT'JORNEZ
                                            GENJZRAL
                                                   OF -3



                                                       Assistant
     EHS/lh
                                    APPROVED:



                                    pTTORNEYGENERAL